            Case 1:21-cv-00500-CJN Document 18 Filed 07/09/21 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


LUZ DEL CARMEN SALAMA-TOBAR, et al.,

       Plaintiffs,

       v.                                            Civil Action No. 1:21-cv-00500-CJN

DISTRICT OF COLUMBIA, et al.,

       Defendants.


     DISTRICT DEFENDANTS’ CONSENT MOTION FOR EXTENSION OF TIME
         TO RESPOND TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendants District of Columbia, Jeffrey Carroll, Robert Glover, Andrew Horos, Jason

Bagshaw, Daniel Thau, Anthony Alito, Gregory Rock, James Crisman, and Nicholas Imbrenda

(collectively, “District Defendants”) move under Fed. R. Civ. P. 6(b)(1)(A), and with Plaintiffs’

consent, for a two-week extension of the current, July 16, 2021, deadline to answer or otherwise

respond to Plaintiff’s First Amended Complaint [13]. If the Court grants this Motion, the

District Defendants’ response to the First Amended Complaint will be due July 30, 2021. The

District has received one prior extension of this deadline (per the Court’s June 15, 2021 Minute

Order), and all other District Defendants have received none. The grounds for the requested

extension—generally, counsel’s ongoing efforts to assess Plaintiffs’ amended pleadings and

prepare consolidated responsive pleadings on behalf of all the District Defendants as well as

counsel’s competing personal and professional obligations—are explained in the accompanying

Memorandum of Points and Authorities. A proposed order is also included with this Motion. As

noted, Plaintiffs consent to the relief requested.

Date: July 9, 2021                                     Respectfully submitted,

                                                       KARL A. RACINE
Case 1:21-cv-00500-CJN Document 18 Filed 07/09/21 Page 2 of 6



                                  Attorney General for the District of Columbia

                                  CHAD COPELAND
                                  Deputy Attorney General
                                  Civil Litigation Division

                                  /s/ Stephanie Litos
                                  STEPHANIE LITOS [483164]
                                  Assistant Deputy Attorney General
                                  Civil Litigation Division

                                  /s/ Matthew R. Blecher
                                  MATTHEW R. BLECHER [1012957]
                                  STEPHANIE M. CORCORAN [1510874]
                                  Assistant Attorneys General
                                  Civil Litigation Division
                                  400 6th Street NW
                                  Washington, D.C. 20001
                                  Phone: (202) 442-9774
                                  Fax: (202) 730-0586
                                  Email: matthew.blecher@dc.gov

                                  Counsel for Defendants District of Columbia,
                                  Jeffrey Carroll, Robert Glover, Andrew Horos,
                                  Jason Bagshaw, Daniel Thau, Anthony Alito,
                                  Gregory Rock, James Crisman, and Nicholas
                                  Imbrenda




                              2
            Case 1:21-cv-00500-CJN Document 18 Filed 07/09/21 Page 3 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LUZ DEL CARMEN SALAMA-TOBAR, et al.,

       Plaintiffs,

       v.                                         Civil Action No. 1:21-cv-00500-CJN

DISTRICT OF COLUMBIA, et al.,

       Defendants.


          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        DISTRICT DEFENDANTS’ CONSENT MOTION FOR EXTENSION OF TIME
       TO RESPOND TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

       This is a relatively complex police practices case arising out of Plaintiffs’ attendance at

protests at or around Lafayette Square Park in downtown District of Columbia, on May 30, 2020.

Plaintiffs filed their original complaint [1] on February 25, 2021, and the next day, filed a motion

for leave to take expedited discovery to ascertain the identify of approximately 100 “Doe”

defendants [4]—all Metropolitan Police Department (MPD) or federal law enforcement officers.

The Court granted Plaintiffs’ motion for leave by order dated March 8, 2021 [7], and the Parties

thereafter engaged in various formal and informal discovery, eventually leading to the filing of

Plaintiffs’ First Amended Complaint [13] on May 29, 2021, which names an additional 17

defendants, nine of whom are employees of MPD. The District, having been named in the

original complaint, then moved with Plaintiff’s consent on June 11, 2021 [16], for an extension

of its responsive pleading deadline to align with the deadline for the other District Defendants on

July 16, 2021. 1 The Court granted the District’s request by minute order dated June 15, 2021.



1
      Counsel arranged for electronic service on the other District Defendants—all individual
MPD employees—on June 25, 2021, resulting in a consolidated answer deadline for all District
Defendants of July 16, 2021.
          Case 1:21-cv-00500-CJN Document 18 Filed 07/09/21 Page 4 of 6



       Over the course of the last several weeks, undersigned counsel has been diligently

evaluating Plaintiffs’ amended allegations and coordinating with MPD and the individually

named MPD officer defendants to prepare consolidated responsive pleadings. That work has

proved more time-consuming than anticipated, and counsel’s efforts are still ongoing.

Additionally, undersigned counsel (AAGs Blecher and Corcoran) have had significant

competing professional obligations during the same time, including depositions and motions

practice in a number of other civil cases, as well as essentially consecutive vacations over the last

two weeks. As a result of these circumstances, the District Defendants require and additional

two weeks to answer or otherwise respond to Plaintiffs’ First Amended Complaint.

       Fed. R. Civ. P. 6(b)(1)(A) provides for extensions of existing deadlines upon a showing

of “good cause.” The District Defendants submit that the ongoing efforts to assess Plaintiffs’

amended pleadings and prepare consolidated responsive pleadings, as well as counsel’s

competing personal and professional obligations, constitute good cause supporting a two-week

extension of the existing, July 16, 2021 deadline. If the Court agrees and grants this request, the

District Defendants’ deadline to answer or otherwise respond to the First Amended Complaint

will be July 30, 2021. As noted, the District has received one prior extension of this deadline

(per the Court’s June 15, 2021 Minute Order); all other District Defendants have received none.

Furthermore, no other dates or deadlines will be affected by this extension (as the federal

defendants have yet to be served and no court date is currently set), the request is made more

than four days in advance, and Plaintiffs, who consent to the relief, will suffer no prejudice.

Date: July 9, 2021                                   Respectfully submitted,

                                                     KARL A. RACINE
                                                     Attorney General for the District of Columbia

                                                     CHAD COPELAND
                                                     Deputy Attorney General
                                                     Civil Litigation Division
                                                 2
Case 1:21-cv-00500-CJN Document 18 Filed 07/09/21 Page 5 of 6




                                  /s/ Stephanie Litos
                                  STEPHANIE LITOS [483164]
                                  Assistant Deputy Attorney General
                                  Civil Litigation Division

                                  /s/ Matthew R. Blecher
                                  MATTHEW R. BLECHER [1012957]
                                  STEPHANIE M. CORCORAN [1510874]
                                  Assistant Attorneys General
                                  Civil Litigation Division
                                  400 6th Street NW
                                  Washington, D.C. 20001
                                  Phone: (202) 442-9774
                                  Fax: (202) 730-0586
                                  Email: matthew.blecher@dc.gov

                                  Counsel for Defendants District of Columbia,
                                  Jeffrey Carroll, Robert Glover, Andrew Horos,
                                  Jason Bagshaw, Daniel Thau, Anthony Alito,
                                  Gregory Rock, James Crisman, and Nicholas
                                  Imbrenda




                              3
               Case 1:21-cv-00500-CJN Document 18 Filed 07/09/21 Page 6 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


LUZ DEL CARMEN SALAMA-TOBAR, et al.,

          Plaintiffs,

          v.                                     Civil Action No. 1:21-cv-00500-CJN

DISTRICT OF COLUMBIA, et al.,

          Defendants.


                                             ORDER

          Upon consideration of the District Defendants’ Consent Motion for Extension of Time to

Respond to Plaintiffs’ First Amended Complaint, Plaintiffs’ consent, and the entire record, it is

hereby:

          ORDERED that the District Defendants’ Motion is GRANTED; and it is further

          ORDERED that Defendant shall answer or otherwise respond to the First Amended

Complaint by July 30, 2021.

          SO ORDERED.


 Date:
                                                   CARL J. NICHOLS
                                                   United States District Judge
